Order entered November 21, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01411-CV

                                SIMEON COKER, Appellant

                                              V.

                 COMMISSION FOR LAWYER DISCIPLINE, Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-15478

                                          ORDER
       Before the Court is appellee’s November 20, 2019 unopposed second motion for

extension of time to file its brief. We GRANT the motion and ORDER appellee’s brief filed no

later than December 20, 2019.

       We DIRECT the Clerk of the Court to set this appeal at issue.



                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE